UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1842



SHARON L. SAUNDERS,

                                              Plaintiff - Appellant,

          versus


ILA LOCAL 1970,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-02-795-2)


Submitted:   January 30, 2004          Decided:     February 13, 2004


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Raymond Simonsen, Jr., Richmond, Virginia, for Appellant.
Charles S. Montagna, MONTAGNA, BREIT, KLEIN & CAMDEN, L.L.P.,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sharon L. Saunders appeals the district court’s orders

granting summary judgment to Defendant in this Title VII action and

denying Saunders’ motion for reconsideration. We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.     See Saunders v. ILA

Local 1970, No. CA-02-795-2 (E.D. Va. filed June 5, 2003; entered

June 6, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -